Filed 1/25/16 In re J.L. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re J.L., a Person Coming Under the                                B265226
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK72596)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

DENISE L.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County, Terry T.
Truong, Commissioner. Affirmed.
         Neale B. Gold, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, Interim County Counsel, Dawyn R. Harrison, Assistant
County Counsel, Sarah Vesecky, Senior Deputy County Counsel, for Plaintiff and
Respondent.
                                     INTRODUCTION
         The juvenile court sustained a Welfare and Institutions Code section 3001 petition
alleging that 13-year-old J.L. and nine-year-old E.L. came within the court’s jurisdiction.
On appeal, D.L. (mother) contends that the juvenile court’s orders removing her children
from her custody are not supported by substantial evidence. We affirm.


                                      BACKGROUND
Prior Dependency Case
         In May 2008, the Los Angeles County Department of Children and Family
Services (Department) brought an action under section 300 alleging, in part, that J.L. and
E.L. came within the juvenile court’s jurisdiction due to mother’s history of illicit drug
use and current abuse of marijuana and methamphetamine. The juvenile court sustained
the petition. The juvenile court removed J.L. and E.L. from mother’s custody and
ordered the Department to provide mother with reunification services. In June 2009,
mother successfully completed a six-month inpatient program and had maintained a drug-
free lifestyle for 12 months. Her stated primary concern was protecting J.L. and E.L. and
providing them with a stable, safe, and nurturing home environment. In November 2009,
the juvenile court returned J.L. and E.L. to mother’s custody.


Current Dependency Case
         According to its February 3, 2015, Detention Report, on November 19, 2014, the
Department received a referral alleging that mother was neglecting J.L. and E.L. The
reporting party stated that J.L. was diagnosed with Bipolar Disorder and that he was not
taking his medication as mother had failed to give it to him. The reporting party further
stated that mother had alcohol and drug use habits and had been asked to leave her home
two months prior due to her drug use. E.L. told E.N., J.L. and E.L.’s maternal great


1        All statutory citations are to the Welfare and Institutions Code unless otherwise
noted.

                                               2
grandmother (MGGM), that mother and she stayed in mother’s car or slept with “random
male individuals who had offered mother shelter for the evenings.”
       MGGM expressed “high concern” for J.L. to a social worker because J.L. was off
his medication and was not being followed by a mental health provider. MGGM said that
as a tactical strategy, mother constantly threatened J.L. with calling the police to have
him hospitalized. J.L. told the social worker that he wanted to stay with MGGM because
mother did not have a place to live and frequently stayed in hotels or in other people’s
houses. According to J.L., the prior weekend he slept in mother’s car while mother and
E.L. slept in a trailer that belonged to a man named “Jerry.” J.L. said that he had not seen
mother use drugs, but he had seen her drink beer.
       On December 8, 2014, the Department received an expedited referral alleging that
mother and E.L. were in a traffic accident. The reporting party stated that after the
accident, mother attempted to leave. During that attempt, mother turned her car and
intentionally rammed into the victim’s car. Mother then got out of her car and ran onto
nearby railroad tracks. The reporting party said that E.L. sustained small scratches. E.L.
and mother were transported to the hospital.
       The social worker met with Whittier Police Department Officer Boyer. Officer
Boyer stated that mother faced charges of hit and run, child endangerment, and assault
with a deadly weapon. Officer Boyer told the social worker that E.L. told him that
mother drank alcohol and had slapped her once about one year prior.
       The social worker spoke with E.L. about the traffic accident. E.L. said a truck hit
mother’s car and mother was trying to get away. Mother told her to get out of the car and
run. A man identified himself as “LAPD,” and told mother to stop running. The man
caught up with mother, and sat on her until the police arrived.
       Based on the referral and subsequent investigation, J.L. and E.L. were taken into
protective custody. They were placed with MGGM.
       On December 10, 2014, mother contacted the social worker and reported she had
been released from custody at the Whittier jail. The social worker met with mother and
discussed the traffic accident. Mother said she rear-ended a truck after losing control of

                                               3
her car. She said she fled because she feared for her and E.L.’s safety as the truck’s
owner “began to chase her down a residential area [at] high speeds.” The social worker
asked mother why she had not initially pulled over after she hit the truck. Mother
responded, “I was trying to protect my daughter.”
       The social worker devised a safety plan to ensure the children would remain safe
in mother’s care. Pursuant to that plan, mother agreed to manage J.L.’s medication, to
follow up with J.L.’s mental health provider, and to ensure that E.L. attended school
daily. Mother agreed that she and E.L. would stay with Rose B., a family friend, and that
J.L., who strongly expressed his desire not to live mother, could stay with MGGM.
Mother also agreed that she would follow up with her therapist.
       On December 19, 2014, Rose B. called the social worker and reported that mother
and E.L. left her home. A couple of days prior, Rose B. confronted mother when mother
came home intoxicated and accompanied by a male. Rose B. said she was concerned
about E.L.’s safety in mother’s care. Rose B. believed that mother was mentally unstable
and that she had “no set boundaries when meeting random male individuals as evident
how she ‘hooked up’ with this person.”
       On January 12, 2015, MGGM called the social worker and told her that she had
overheard a telephone conversation between mother and J.L. in which mother said that
she was “in” Orange County. MGGM believed that mother moved to Orange County to
try to avoid the social worker. On January 15, 2015, mother left a voicemail for the
social worker reporting that she and E.L. were safe and staying in Orange County.
Mother said that there was no need for the social worker to look for them. The next day,
the social worker called mother. Mother provided an address in Costa Mesa where she
and E.L. were living.
       On January 16, 2015, the social worker met with mother in a small, but “fairly
clean and organized” trailer in a trailer park community. Mother told the social worker
that she left Rose B.’s home because Rose B. had been intrusive in her personal life.
After leaving Rose B.’s home, she had stayed in motels and with a friend. The social
worker asked mother how she arranged to stay in the trailer. Mother said she met a

                                             4
woman at the Salvation Army named Emily who “agreed to give her shelter.” The social
worker asked if mother was leasing the trailer. Mother responded that she was not, and
that the trailer belonged to Doug W. Mother said that Doug W. also lived in the trailer,
but he was then at work. Mother had met Doug W. “like 3 days ago.”
       On January 29, 2015, the social worker spoke with Doug W. He said that he had
allowed mother to stay in his trailer for three or four days, but had asked her to leave
because she brought another male to his home. Doug W. said mother had poor judgment,
having left E.L. home alone one evening.
       Based on the information available to her, the social worker determined that J.L.
and E.L. were at a “very high risk for future abuse.” She concluded that the children
needed to be detained from mother.
       On February 3, 2015, the Department filed a section 300 petition alleging that J.L.
and E.L. were at risk of harm due to mother’s failure to administer J.L.’s psychotropic
medication and to obtain for J.L. recommended mental health treatment. The Department
also alleged that the children were at risk due to mother’s actions in a hit and run accident
in which she intentionally rammed another car while E.L. was in mother’s car.
       On March 12, 2015, the Department filed a first amended section 300 petition that
alleged, as ultimately sustained, that mother failed to protect her children under
subdivision (b) as follows:
       “[b-1] The child [J.L.] has mental and emotional problems, including a diagnosis
of Bipolar Disorder. On a prior occasion, the child was hospitalized for the evaluation
and treatment of the child’s psychiatric condition. The child’s mother, [D.L.], failed to
administer the child’s psychotropic medication as prescribed. The child’s mother failed
to obtain recommended mental health treatment for the child. Such medical neglect of
the child [J.L.] on the part of the mother endangers the child’s physical health and safety
and places the child at risk of harm.
       “[b-2] On 12/16/14, the children [J.L.] and [E.L.]’s mother, [D.L.], placed the
child [E.L.] in a detrimental and endangering situation in that the mother was involved in
a hit and run accident in which the mother struck another vehicle with the mother’s

                                              5
vehicle and fled the scene while the child was a passenger in the mother’s vehicle, then
again intentionally struck the same vehicle with the mother’s vehicle while the child
[E.L.] was a passenger in the mother’s vehicle. The mother instructed the child [E.L.] to
flee, for a second time, on foot. The child [E.L.] fell to the ground sustaining a scratch on
the child’s knee. The detrimental and endangering situation established for the child
[E.L.] by the mother endangers the child’s physical health and safety, and places the child
and the child’s sibling, [J.L.], at risk of harm.
        “[b-3] The children [J.L.] and [E.L.]’s mother, [D.L.], has an unresolved history
of illicit drug use including methamphetamine, marijuana and alcohol, which renders the
mother incapable of providing regular care and supervision of the children. On
02/12/2015, the mother had a positive toxicology screen for marijuana. The mother’s
unresolved history of illicit drug use endangers the children’s physical health, safety and
well-being and places the children at risk of harm.
        “[b-5] The children [J.L.] and [E.L.]’s mother, [D.L.] has failed to provide the
children with appropriate care and supervision including the mother’s failure to
adequately feed the children and mother not having a stable home for them. The mother
would not feed the child [E.L.] and the child [E.L.] would go to sleep hungry. Further,
on or before May of 2014 the mother has been living a transient life style with the child
[E.L.] The mother and the child, [E.L.] would not shower for days and mother would
have her clean her teeth with napkins. Said conduct by the children’s mother endangers
the children’ physical and emotional health and safety and places the children at risk of
harm.
        “[b-6] On prior occasions, the children [J.L.] and [E.L.]’s mother, [D.L.]
inappropriately physically disciplined the child [E.L.], by striking the child. On a prior
occasion, the mother slapped the child on her face and on her arms leaving red marks
with her fingerprints. Such inappropriate physical discipline of the child by the mother
endangers the child’s physical health and safety, and places the child at risk of harm.
        “[b-7] On prior occasions, the children [J.L.] and [E.L.]’s mother, [D.L.]
inappropriately physically disciplined the child [J.L.], by striking and pinching the child.

                                               6
On a prior occasion, the mother has hit the child, pinned him down to the floor and sat on
top of him. Such inappropriate physical discipline of the child by the mother endangers
the child’s physical health and safety, and places the child at risk of harm.”
       In its March 16, 2015, Jurisdiction/Disposition Report, the Department reported
that E.L. told a dependency investigator that when she misbehaved, mother hit her on her
leg or hand. E.L. said that about one year prior, mother had slapped her face twice. E.L.
did not sustain bruises when mother struck her, only redness. Asked if mother called her
bad words or names, E.L. responded, “Yes she calls me ‘you’re such a bitch’ and tells me
‘fuck you’.” E.L. stated that mother said to her, “I want to hurt you very badly.”
       E.L. told the investigator that mother disciplined J.L. by hitting him and pinning
him down and sitting on him. E.L. described an incident about one year prior in which
mother pinned down J.L. and he hit himself on the closet door and cracked it. MGGM
told the investigator that mother hit J.L. “really hard,” pinched him often, and punched
him in the stomach while sitting on him with her knee on his neck. MGGM sometimes
heard J.L. screaming. When she investigated, J.L. said that mother had pinched him.
Mother told MGGM that J.L. was lying.
       E.L. believed mother used drugs. According to E.L., mother became mean and
rude when she took pills. Mother also drank about four to five cans of beer twice a day.
Mother became aggressive when she drank, and got into verbal and physical altercations
with her drinking companions in E.L.’s presence.
       E.L. said after they moved out of MGGM’s home, they stayed in a hotel or in
people’s back yards. She also said they stayed with people they had just met and “slept
in random people’s houses.” Mother drank and used drugs with the persons with whom
she and E.L. stayed. E.L. said they did not eat daily and she had gone to sleep hungry.
E.L. had told mother she was hungry, but mother would not do anything.
       In a March 30, 2015, last minute information for the court report, the Department
informed the juvenile court that mother provided the Department with proof of
enrollment in a substance abuse program. The program was to last a minimum of 24
weeks. The Department’s May 27, 2015, Supplemental Report stated that mother had

                                              7
tested negative for drugs and alcohol on February 12, 2015, and March 2, 2015, but the
test results attached to the report reflect that mother tested positive for marijuana on
February 12, 2015.2
       According to the Supplemental Report, mother enrolled in a six-month residential
treatment program on April 10, 2014.3 According to mother’s case manager at the
treatment program, mother was participating in parenting classes, anger management
groups, weekly individual counseling, relapse prevention, and random drug testing twice
a month. Upon completion of the program, mother would be offered transitional housing.
       At the jurisdiction/disposition hearing, the juvenile court sustained the counts
pleaded under section 300, subdivision (b). It declared J.L. and E.L. to be dependents of
the court, removed them from mother’s custody, and ordered them suitably placed. The
juvenile court ordered the Department to provide mother with family reunification
services that included referrals for a substance abuse program, random or on-demand
drug and alcohol testing, parenting, and individual counseling. Mother was to take all
prescribed psychotropic medication. J.L. and E.L. were to participate in individual
counseling.


                                        DISCUSSION
       Mother contends that substantial evidence does not support the juvenile court’s
orders removing J.L. and E.L. from her custody. At a minimum, she contends, the
juvenile court should not have removed E.L. from her custody. Substantial evidence
supports the juvenile court’s orders.




2     On February 27, 2015, mother told a dependency investigator that she stopped
smoking marijuana on February 6.

3      The reference to 2014 and not to 2015 appears to be a typographical error.

                                              8
I.        Standard of Review
          We review a juvenile court’s dispositional orders to determine if substantial
evidence, contradicted or uncontradicted, supports them. (In re I.J. (2013) 56 Cal. 4th
766, 773; In re Heather A. (1996) 52 Cal. App. 4th 183, 193 [although the standard of
proof in the juvenile court to support a removal order is clear and convincing evidence,
on appeal, an appellate court reviews the juvenile court’s disposition order for substantial
evidence]; In re Jason L. (1990) 222 Cal. App. 3d 1206, 1214.) We ‘“‘“review the whole
record in the light most favorable to the judgment below to determine whether it discloses
substantial evidence . . . such that a reasonable trier of fact could find [that the order is
appropriate].”’”’ (In re I.J., supra, 56 Cal.4th at p. 773, internal citations omitted.)


II.       Application of Relevant Principles
          As relevant here, section 361, subdivision (c) prohibits the juvenile court from
removing a child from his or her parents’ custody “unless the juvenile court finds clear
and convincing evidence [that] . . . : [¶] (1) There is or would be a substantial danger to
the physical health, safety, protection, or physical or emotional well-being of the minor if
the minor were returned home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor from the minor’s
parent’s . . . physical custody.” (See also Cal. Rules of Court, rule 5.695(d)(1).) “A
removal order is proper if it is based on proof of parental inability to provide proper care
for the minor and proof of a potential detriment to the minor if he or she remains with the
parent. [Citation.] The parent need not be dangerous and the minor need not have been
actually harmed before removal is appropriate. The focus of the statute is on averting
harm to the child. [Citations.]” (In re Diamond H. (2000) 82 Cal. App. 4th 1127, 1136,
disapproved on another point in Renee J. v. Superior Court (2001) 26 Cal. 4th 735, 748,
fn. 6.)
          Mother contends that the issues that brought her children to dependency court and
support the juvenile court’s jurisdictional findings, do not support the orders removing
J.L. and E.L. from her custody because she “was willing to comply with all court orders

                                                9
and her behavior supported this assertion.” Mother stated that she had enrolled in and
was participating in individual counseling, Alcoholics Anonymous, and programs
addressing substance abuse and domestic violence. She was participating in parenting,
anger management, and relapse prevention services; she was “eventually drug testing
negative”; and she was “set to obtain transitional housing.” Substantial evidence
supports the juvenile court’s orders removing J.L. and E.L. from mother’s custody.
       Mother and her children were the subjects of a prior dependency case. In that
case, the juvenile court removed J.L. and E.L. from mother’s custody due to mother’s
substance abuse. Mother received services, and the children were returned to her.
Notwithstanding mother’s prior substance abuse and the resulting dependency case in
which she lost custody of her children, mother has resumed her substance abuse. This
time, however, in addition to her substance abuse, mother has engaged in conduct that
either directly harmed the children physically or placed them at substantial risk of
physical harm—i.e., she “inappropriately physically disciplined” J.L. and E.L.; she failed
to administer J.L.’s prescribed psychotropic medication or obtain recommended mental
health treatment for J.L.; after getting in a traffic accident, she rammed her vehicle into
the other car with E.L. in her car; she and E.L., a young girl, lived in her car or slept with
“random male individuals who had offered mother shelter for the evenings”; and mother
attempted to contravene the safety plan by moving to Orange County and directing the
social worker to not look for her. Mother’s resumed substance abuse and other
detrimental conduct with respect to her children, despite her knowledge that a
dependency case might result and that she might lose custody of her children,
demonstrate an apparent inability or unwillingness to protect and to care for her children
properly.4 Such evidence is substantial evidence that “[t]here is or would be a substantial
danger to the physical health, safety, protection, or physical or emotional well-being of
the minor if the minor were returned home, and there are no reasonable means by which
the minor’s physical health can be protected without removing the minor from the

4      In fact, mother admitted she used drugs even after the section 300 petition was
filed on February 3, 2015.

                                              10
minor’s parent’s . . . physical custody.” (§ 361, subd. (c)(1); Cal. Rules of Court, rule
5.695(d)(1).)


                                      DISPOSITION
       The orders are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                  KUMAR, J.


We concur:



                KRIEGLER, Acting P. J.



                BAKER, J.




       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             11